Citation Nr: 0514168	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  00-23 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for Parkinson's disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Robinson, Counsel



INTRODUCTION

The veteran served on active military duty from June 1942 to 
June 1946, and from December 1950 to January 1952.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  

In September 2003, the case was remanded to the RO for 
additional development.  The case has been returned to the 
Board for further appellate consideration.  


FINDING OF FACT

The preponderance of the evidence is against establishing 
that Parkinson's disease is attributable to the veteran's 
military service.


CONCLUSION OF LAW

Parkinson's disease was not incurred in or aggravated by 
service, nor may its incurrence during wartime service be so 
presumed.  §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Here, the record reflects that the veteran 
has been fully apprised of the changes brought about by the 
VCAA through September 2001 and February 2004 letters, and 
October 2004 supplemental statement of the case.  He was 
provided notice of the evidence and information necessary to 
substantiate his claims; and notice of his and VA's 
obligation to obtain certain evidence, including VA's duty to 
obtain all relevant evidence in the custody of a Federal 
department or agency.  As such, the duties to notify the 
veteran of necessary evidence, as well as the responsibility 
for obtaining or presenting that evidence, have been 
fulfilled. 

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and treatment records 
have been associated with the claims files.  All available 
identified private treatment records have been obtained and 
there is no indication that any pertinent evidence was not 
received.  The claimant was notified of the need of an 
opinion from a physician who specialized in neurological 
diseases, and this was accomplished in January 2003.  The 
veteran was notified in the February 2004 letter to advise VA 
how it could secure any additional pertinent evidence that he 
was aware of.  He was also advised what evidence VA had 
requested in the October 2000 statement of the case and the 
October 2004 supplemental statement of the case notified what 
evidence had been received.  He was essentially notified in 
the above documents that he needed to submit all evidence in 
his possession.  Therefore, the duty to notify the appellant 
of any inability to obtain records does not arise in this 
case.  Id.  Thus, VA's duty to assist has been fulfilled. 

Although the VCAA notice was, in part, issued out of the 
proper chronological sequence, the notice provided 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence), and Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).  Further, since receiving 
notice, the veteran has had ample opportunity to provide 
additional pertinent evidence since being informed of the 
evidence needed to substantiate his claim.

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence.  

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

I.  Factual Background

The veteran's service medical records are negative for 
complaints or findings of Parkinson's disease.

The veteran was accorded a VA general examination in April 
1999.  The pertinent diagnosis was Parkinson's syndrome with 
Parkinson's dementia.  

The veteran was accorded a VA neurological examination in 
April 1999.  The report reflects that the veteran developed 
Parkinson's disease in 1982.  The diagnosis was end-stage 
Parkinson's disease, with veteran requiring assistance for 
all activities of daily living, together with 24 hour a day 
care.  The examiner stated that he was not certain whether 
Parkinson's disease could be linked with the reported 
Haliburton's disease allegedly suffered during service.  He 
would conduct a literature search and provide an opinion.  

In a June 1999 addendum to the April 1999 report, a VA 
neurologist noted that he consulted three neurology texts, an 
internal medicine text, two infectious disease texts, and the 
MEDLINE database, but could not find any mention of 
Haliburton's disease.  A review of the literature on 
Parkinson's disease showed that it had been associated with 
two diseases: encephalitis lethargica and Japanese B 
encephalitis.  The latter was first reported following the 
influenza pandemic with World War I and continued for 
approximately 10 years afterward (around 1928).  Parkinsonism 
followed the encephalitis months to years up to 25 yeas 
later.  The Japanese B Parkinsonism is described as being 
similar.  The fact that the veteran's claimed illness 
occurred in the 1940s makes it unlikely to be encephalitis 
lethargica.  Since the symptoms occurred nearly 40 years 
after the claimed illness the examiner could not relate 
Parkinson's disease to the claimed in-service illness.  

VA treatment records reflect numerous hospitalizations for 
respite care and syptomatology associated with Parkinson's 
disease.  

In statements dated in July 1999 and October 2000, Mark 
Stacy, M.D., stated that there was a higher incidence of 
Parkinsonian disorders in Guam and other islands in the South 
Pacific, and he noted that the veteran was on many of these 
islands during service.  He stated that while the medical 
community had never identified a risk factor for Parkinsonian 
disease there had been plenty of debate regarding the 
potential of toxin exposure in the South Pacific and these 
conditions.  He opined that it was reasonable to pursue the 
potential that the veteran had Parkinson's disease that might 
be service-connected.  

During his March 2002 personal hearing before the 
undersigned, the veteran testified that during his military 
service, he was sent to the Islands.  While on Green Island 
he became ill and was hospitalized.  He was diagnosed with 
Parkinson's disease in 1982.

In a January 2003 opinion, a VA examiner indicated that the 
veteran had been diagnosed with Parkinson's disease many 
years ago and treated.  It was noted that during active 
service he spent time in the South Pacific Islands, including 
Guam, where there is a higher incidence of Parkinson's 
disease in the Chamorro Indians.  The examiner opined that 
the veteran's Parkinson's disease was not related to his 
service in the South Pacific.  In response to the Dr. Stacy's 
statement that it was possible the veteran's Parkinson's was 
the result of his time in the South Pacific, the VA examiner 
stated:  If there were any environmental toxins present in 
the South Pacific Islands they were unknown.  There was no 
hard evidence that they were likely to produce Parkinson 
disease.  He opined that one could not ascribe Parkinson's 
disease was due to time spent in the South Pacific.  If the 
veteran had been born in the South Pacific or had blood of 
the Chamorro Indians that might change his opinion, although 
that was not applicable here.   

II.  Criteria 

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of organic disease of the 
nervous system (such as Parkinson's disease) may be presumed 
if such disease is manifested to a degree of 10 percent or 
more disabling within the first year after service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).

III.  Legal Analysis

The Board acknowledges Dr. Stacy's statements, which raise 
the possibility that the veteran's Parkinson's disease is the 
result of time spent in the South Pacific Islands.  The 
statements, however, do not directly link the veteran's 
Parkinson's disease to toxin exposure in the South Pacific 
Islands; rather, they indicate that there was a higher 
incidence of Parkinsonian disorders in the South Pacific 
Islands.  Moreover, Dr. Stacy stated that the medical 
community had never identified a risk factor for Parkinsonian 
disease although there had been plenty of debate regarding 
the potential of toxin exposure in the South Pacific Islands 
and Parkinsonian disorders.  Still, the Board finds the 
January 2003 VA opinion more probative to the question of 
whether Parkinson's disease developed as a result of the 
veteran's service in the South Pacific Islands.  The 2003 
examination report indicates that the examiner reviewed the 
medical evidence of record, specifically considered Dr. 
Stacy's statements, and considered the question of etiology 
of the veteran's Parkinson's disease as related to 
environmental toxins in South Pacific Islands where the 
veteran was stationed.  The January 2003 VA examiner provided 
a clear explanation why Parkinson's disease and environmental 
toxins in the South Pacific Islands were not related.  

Given that the veteran's service medical records do not show 
evidence of Parkinson's disease, given that such was not 
shown within one year following separation from service, and 
given that a VA examination determined that there was no 
relationship between Parkinson's disease and service to 
include exposure to toxins and time spent in the South 
Pacific Islands, the preponderance of the most probative 
evidence is against the claim.   

The Board has considered the veteran's assertions in 
connection with the claim on appeal.  However, as a layman 
without appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In the absence of medical evidence of Parkinson's disease in 
service or for many years thereafter, and in view of 
competent, probative VA medical opinion showing no 
relationship between the current Parkinson's disease and the 
veteran's military service, the Board finds that the claim 
for service connection for Parkinson's disease must be 
denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).


ORDER

Service connection for Parkinson's disease is denied.  



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


